Case 1:18-cv-00500-JAO-WRP Document 17 Filed 03/04/19 Page 1 of 1                        PageID #: 96




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII


  DAVID E. HENRYM.D.,                                  CIV. NO. 18-00500 DKW-RT

                         Plaintiff,

         vs.                                           ORDER OF RECUSAL

  THE QUEEN'S MEDICAL CENTER,
  A HAWAII NONPROFIT
  CORPORATION; AND CASTLE
  MEDICAL CENTER, A HAWAII
  NONPROFIT CORPORATION;

                         Defendants.



                                      ORDER OF RECUSAL

        In order to avoid the appearance of impropriety, or a conflict of interest, or

 any reasonable question regarding my impartiality, I hereby recuse myself from

 any and all proceedings in this case, subject to remittal. This matter is returned

 to the Clerk's Office for reassignment.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawaii, March 4, 2019.



                                                  /s/ Rom A. Trader
                                                  Rom A. Trader
                                                  United States Magistrate Judge




 David E. Henrym.d. vs. The Queen's Medical Center, A Hawaii Nonprofit Corporation; And Castle
 Medical Center, A Hawaii Nonprofit Corporation; Civ. No. 18-00500 DKW-RT; Order of Recusal
